FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORENZO LOPEZ JAUREGUI,                          No. 11-72070

               Petitioner,                       Agency No. A034-210-672

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Lorenzo Lopez Jauregui, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of Lopez Jauregui’s motion

to reopen to reapply for cancellation of removal, where the BIA concluded that the

new evidence accompanying his motion was insufficient to overcome its previous

denial of cancellation of removal in the exercise of discretion. See Fernandez v.

Gonzales, 439 F.3d 592, 601 (9th Cir. 2006) (“If . . . the BIA determines that a

motion to reopen proceedings in which there has already been an unreviewable

discretionary determination . . . does not make out a prima facie case for that relief,

§ 1252(a)(2)(B)(i) precludes our visiting the merits . . . .”).

      Lopez Jauregui’s contentions that the BIA failed to state its reasons for

finding no evidence of genuine rehabilitation, failed to consider or to properly

weigh all of the evidence, and failed to accept his declaration as true are not

sufficiently colorable questions of law to trigger our jurisdiction. See Mendez-

Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this

context, the [question of law] need not be substantial, but the claim must have

some possible validity.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                            2                                     11-72070